Exhibit 32 WRITTEN STATEMENT OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICERPURSUANT TO RULE 13a-14(b) OR RULE 15d-14(b) UNDER THE SECURITIES EXCHANGE ACT OF 1934AND 18 U.S.C. Each of the undersigned, the President and Chief Executive Officer and Executive Vice President and Chief Financial Officer of Gerber Scientific, Inc., hereby certifies that, on the date hereof: (i) The Annual Report on Form 10-K of Gerber Scientific, Inc. for the fiscal year ended April 30, 2009 filed with the Securities and Exchange Commission (the "Report") fully complies with the requirements of Section 13(a) or 15(d) of the SecuritiesExchange Act of 1934; and (ii) Information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Gerber Scientific, Inc. Date: July 7, 2009 /s/ Marc T. Giles Marc T. GilesPresident and Chief Executive Officer Date: July 7, 2009 /s/ Michael R. Elia Michael R. EliaExecutive Vice President and Chief Financial Officer
